In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Rockland County (Christopher, J.), entered October 1, 2009, which denied his objections to an order of the same court *836(Miklitsch, S.M.), entered March 20, 2009, which, after a hearing, in effect, denied his petition for a downward modification of his child support obligation.
Ordered that the order entered October 1, 2009, is affirmed, with costs.
The Family Court properly denied the father’s objections to the Support Magistrate’s order, in effect, denying his petition to modify a prior order of child support, which was entered upon his consent. The father failed to demonstrate a change in circumstances requiring such modification (see Family Ct Act § 461 [b] [ii]; Matter of Jewett v Monfoletto, 72 AD3d 688 [2010]). Although a parent’s loss of employment may constitute a change of circumstances warranting a downward modification where he or she has diligently sought re-employment (see Matter of Forman v Frost, 67 AD3d 908, 909 [2009]; Matter of Davis v Davis, 13 AD3d 623, 624 [2004]; Matter of Meyer v Meyer, 205 AD2d 784 [1994]), the burden was on the father to show that he made a good-faith effort to obtain employment commensurate with his qualifications and experience (see Matter of Ripa v Ripa, 61 AD3d 766 [2009]; Matter of Fragola v Alfaro, 45 AD3d 684, 685 [2007]; Matter of Muselevichus v Muselevichus, 40 AD3d 997, 999 [2007]). The Family Court properly determined that the father failed to show that he had made a good-faith effort to obtain employment. Under these circumstances, the Supreme Court properly, in effect, denied the petition. Covello, J.P., Leventhal, Belen and Hall, JJ., concur.